Citation Nr: 1814983	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, right knee with anterior cruciate ligament and medial meniscus tear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel
INTRODUCTION

The Agency of Original Jurisdiction(AOJ) has accepted service from July 1967 to May 1979.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified at a Travel Board hearing in April 2011 before a different Veteran's Law Judge (VLJ).  More recently, the Veteran testified at a Travel Board hearing in February 2014 before the undersigned VLJ.

In June 2015, the case was remanded for additional development.

The case has since returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of his right knee in October 2011.  A VA examination of the Veteran's right knee "to be adequate . . . must, wherever possible, include results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."   See Correia v. McDonald, 28 Vet. App. (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the undamaged joint."  The October 2011 VA examination did not include all of the aforementioned factors.

Additionally, the Board notes that in Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore a new VA examination must be afforded the Veteran that contains adequate information pursuant to both Correia and Sharp.

Accordingly, the case is REMANDED for the following action:

1.  Request outstanding records of VA outpatient treatment, if any, for the Veteran and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA examination.  The examiner should provide a thorough description of the Veteran's right knee.  The examiner should test the range of motion in active motion, passive motion, weight-bearing and non-weight-bearing (as is appropriate for the right knee), and, if possible, the range of motion in the undamaged left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case she or he should state why.  The examiner should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.

If the Veteran is not suffering from a flare-up of his right knee at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means (including history provided by the Veteran) and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.  It is not sufficient to state only that any such information would be subjective and therefore of no value.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable and discernable symptomatology.

The examiner should provide a complete rationale for each conclusion reached.

4.  After completion of the above review of the expanded record, re-adjudicate the Veteran's claim for a disability rating excess of 10 percent for right knee disability.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




